


117 S2092 IS: Native American Rural Homeownership Improvement Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2092
IN THE SENATE OF THE UNITED STATES

June 16, 2021
Ms. Smith (for herself, Mr. Rounds, Mr. Thune, Mr. Tester, Mr. Cramer, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To permanently authorize the Native Community Development Financial Institutions lending program of the Department of Agriculture, and for other purposes.


1.Short titleThis Act may be cited as the Native American Rural Homeownership Improvement Act of 2021. 2.Native CDFI relending programSection 502 of the Housing Act of 1949 (42 U.S.C. 1472) is amended by adding at the end the following:

(j)Set aside for native community development financial institutions
(1)DefinitionsIn this subsection— (A)the term Alaska Native has the meaning given the term Native in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b));
(B) the term appropriate congressional committees means— (i)the Committee on Agriculture of the Senate;
(ii)the Committee on Indian Affairs of the Senate; (iii)the Committee on Banking, Housing, and Urban Affairs of the Senate;
(iv)the Committee on Agriculture of the House of Representatives;  (v)the Committee on Natural Resources of the House of Representatives; and
(vi)the Committee on Financial Services of the House of Representatives; (C)the term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702); 
(D)the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103);  (E)the term Native community development financial institution means an entity—
(i)that has been certified as a community development financial institution by the Secretary of the Treasury;  (ii)that is not less than 50 percent owned or controlled by members of Indian Tribes, Alaska Native communities, or Native Hawaiian communities; and
(iii)for which not less than 50 percent of the activities of the entity serve Indian Tribes, Alaska Native communities, or Native Hawaiian communities;  (F)the term Native Hawaiian has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); and
(G)the term priority Tribal land means— (i)any land located within the boundaries of—
(I)an Indian reservation, pueblo, or rancheria; or (II)a former reservation within Oklahoma;
(ii)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held— (I)in trust by the United States for the benefit of an Indian Tribe or an individual Indian;
(II)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or (III)by a dependent Indian community;
(iii)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a)); (iv)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or
(v)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians. (2)PurposeThe purpose of this subsection is to—
(A)increase homeownership opportunities for Indian Tribes, Alaska Native Communities, and Native Hawaiian communities in rural areas; and (B)provide capital to Native community development financial institutions to increase the number of mortgage transactions carried out by those institutions.
(3)Set aside for Native CDFIsOf amounts appropriated to make direct loans under this section for each fiscal year, the Secretary shall use $50,000,000 to make direct loans to Native community development financial institutions in accordance with this subsection. (4)Application requirementsA Native community development financial institution desiring a loan under this subsection shall demonstrate that the institution—
(A)can provide the non-Federal cost share required under paragraph (6); and (B)is able to originate and service loans for single family homes. 
(5)Lending requirementsA Native community development financial institution that receives a loan pursuant to this subsection shall— (A)use those amounts to make loans to borrowers—
(i)who otherwise meet the requirements for a loan under this section; and (ii)who—
(I)are members of an Indian Tribe, an Alaska Native community, or a Native Hawaiian community; or  (II)maintain a household in which not less 1 member is a member of an Indian Tribe, an Alaska Native community, or a Native Hawaiian community; and
(B)in making loans under subparagraph (A), give priority to borrowers described in that subparagraph who are residing on priority Tribal land. (6)Non-Federal cost share (A)In generalA Native community development financial institution that receives a loan under this section shall be required to match not less than 20 percent of the amount received.
(B)WaiverIn the case of a loan for which amounts are used to make loans to borrowers described in paragraph (5)(B), the Secretary shall waive the non-Federal cost share requirement described in subparagraph (A) with respect to those loan amounts. (7)Reporting (A)Annual report by Native CDFIsEach Native community development financial institution that receives a loan pursuant to this subsection shall submit an annual report to the Secretary on the lending activities of the institution using the loan amounts, which shall include—
(i)a description of the outreach efforts of the institution in local communities to identify eligible borrowers; (ii)a description of how the institution leveraged additional capital to reach prospective borrowers;
(iii)the number of loan applications received, approved, and deployed; (iv)the average loan amount;
(v)the number of finalized loans that were made on Tribal trust lands and not on Tribal trust lands; and (vi)the number of finalized loans that were made on priority Tribal land and not priority Tribal land.
(B)Annual report to CongressNot later than 1 year after the date of enactment of this subsection, and every year thereafter, the Secretary shall submit to the appropriate congressional communities a report that includes— (i)a list of loans made to Native community development financial institutions pursuant to this subsection, including the name of the institution and the loan amount;
(ii)the percentage of loans made under this section to members of Indian Tribes, Alaska Native communities, and Native Hawaiian communities, respectively, including a breakdown of loans made to households residing on and not on Tribal trust lands; and (iii)the average loan amount made by Native community development financial institutions pursuant to this subsection. 
(C)Evaluation of programNot later than 3 years after the date of enactment of this subsection, the Secretary and the Secretary of the Treasury shall conduct an evaluation of and submit to the appropriate congressional committees a report on the program under this subsection, which shall— (i)evaluate the effectiveness of the program, including an evaluation of the demand for loans under the program; and
(ii)include recommendations relating to the program, including whether— (I)the program should be expanded to such that all community development financial institutions may make loans under the program to the borrowers described in paragraph (5); and
(II)the set aside amount paragraph (3) should be modified in order to match demand under the program. (8)Grants for operational support (A)In generalThe Secretary shall make grants to Native community development financial institutions that receive a loan under this section to provide operational support and other related services to those institutions, subject to—
(i)to the satisfactory performance, as determined by the Secretary, of a Native community development financial institution in carrying out this section; and (ii)the availability of funding.
(B)AmountA Native community development financial institution that receives a loan under this section shall be eligible to receive an annual grant described in subparagraph (A) in an amount equal to not less than 20 percent and not more than 25 percent of the total outstanding balance of loans made by the Native community development financial institution under the program under this section as of the date on which the grant is awarded. (9)Outreach and technical assistanceThere is authorized to be appropriated to the Secretary $1,000,000 for each of fiscal years 2022, 2023, and 2024—
(A)to provide technical assistance to Native community development financial institutions— (i)relating to homeownership and other housing-related assistance provided by the Secretary; and
(ii)to assist those institutions to perform outreach to eligible homebuyers relating to the loan program under this section; or (B)to provide funding to a national organization representing Native American housing interests to perform outreach and provide technical assistance as described in clauses (i) and (ii), respectively, of subparagraph (A)..

